United States Court of Appeals
                                                                        Fifth Circuit
                                                                     F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                        August 19, 2004

                                                                 Charles R. Fulbruge III
                                                                         Clerk
                               No. 03-10989
                             Summary Calendar



                       UNITED STATES OF AMERICA,

                                                         Plaintiff-Appellee,

                                   versus

                           RONALD JOSEPH PUMA,

                                                      Defendant-Appellant.



            Appeal from the United States District Court
                 for the Northern District of Texas
                         USDC No. 2:00-CV-183
                        USDC No. 2:89-CR-29-2


Before JONES, BENAVIDES and CLEMENT, Circuit Judges.

PER CURIAM:*

           In May 1990, Ronald Joseph Puma, now federal prisoner

#19431-077,    was   convicted     by   jury   verdict    of   one   count     of

conspiracy,    one   count    of   conducting     a   continuing      criminal

enterprise (“CCE”), two counts of money laundering, six counts of

possessing with intent to distribute amphetamine, and four counts

of interstate travel in aid of racketeering.             He was sentenced to



     *
            Pursuant to 5TH CIR. R. 47.5, the court has determined that this
opinion should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
a total of 360 months’ imprisonment and three years’ supervised

release.    His conviction for conspiracy was subsequently vacated.

            Through retained counsel, Puma filed a 28 U.S.C. § 2255

motion alleging that his conviction and sentence for CCE violated

his   due   process   rights   pursuant   to   a   right   which   was   newly

recognized by the Supreme Court in Richardson v. United States, 526
U.S. 813 (1999), and which was made retroactively applicable to

cases on collateral review.      Citing to United States v. Lopez, 248
F.3d 427 (5th Cir. 2001), the district court denied Puma’s instant

motion because it held that his Richardson claim was procedurally

barred, he had failed to show actual prejudice in order to overcome

that procedural bar, and he had failed to show that the alleged

error would result in a complete miscarriage of justice.                  The

district court, however, granted a certificate of appealability

(“COA”) as to the following issue:

      Whether United States v. Lopez . . . requires a holding
      in this case that defendant PUMA procedurally defaulted
      his Richardson . . . claim. This Court interpreted Lopez
      to mandate that the Richardson continuing criminal
      enterprise claim was procedurally defaulted because such
      issue was not raised on direct appeal. Defendant PUMA’s
      direct appeal, however, was initiated in May 1990, was
      decided in July 1991, and Richardson was not decided
      until 1999.

            This court’s review is limited to issues for which a COA

has been granted.       See 28 U.S.C. § 2253(c); United States v.

Kimler, 150 F.3d 429, 430 (5th Cir. 1998).            This court has held

that appellate review of uncertified issues is inappropriate where

there is no explicit request to broaden the grant of COA.            Kimler,

                                     2
150 F.3d at 431 & n.1.        In the instant appeal, Puma has failed to

address whether the procedural bar is applicable to his Richardson

claim,    which   was   the   sole   issue   for   which   COA   was   granted.

Moreover, Puma has not specifically requested expansion of the

grant of COA to encompass the issues contained in his appeal brief.

Puma has thus abandoned the only cognizable issue in the instant

appeal.

            Even if Puma had briefed the issue for which COA was

granted,    his   argument    would    fail.       In   Lopez,   the   movant’s

conviction became final prior to the issuance of Richardson, but

this court nevertheless held that Lopez had procedurally defaulted

his Richardson claim by failing to raise it on direct review. 248
F.3d at 429, 433.         Accordingly, because the instant case is

procedurally identical to Lopez, the procedural bar was applicable

to Puma’s Richardson claim because he failed to raise that claim on

direct review.

            Finally, Puma has not shown cause or prejudice sufficient

to overcome the procedural bar, nor has he shown a complete

miscarriage of justice in the resulting conviction.

            The judgment of the district court is AFFIRMED.




                                       3